DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorne et al. (hereafter referred to as “Hawthorne”, US 5,917,935), and in view of KIM (US 2016/0212363).  

Regarding claim 1, Hawthorne discloses a method for detecting a screen (Fig. 6), the method comprising: 
obtaining an image of a screen to be detected (Fig. 6, step 610); 
Fig. 6, step 630, and Fig. 6A); 
performing image fusion on the plurality of Fig. 6A, step 636); 
segmenting the fused image by using different gray thresholds to obtain segmented images, wherein a value range of the different gray thresholds is within a grays value range of the fused image (Fig. 6, step 640, Fig. 6B, and col. 12, lines 29-50); and 
performing defect detection according to the segmented images to determine whether there is a defective sub-pixel in the screen to be detected (Fig. 6, step 650).
Hawthorne uses directional Laplacian filters to enhance edges oriented in specific directions (col. 12, lines 4-10). Hawthorne is silent on using Gabor filters.
However, like Laplacian filter, Gabor filter is another widely used directional filters for enhancing edges in an image, as for example shown in KIM (Fig. 5, pg. [0084]-[0090]).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to use any common directional filters such as Gabor filter for enhancing textures of an image, as shown for example in Kim, to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.
Regarding claim 2, Hawthorne in view of KIM discloses the method according to claim 1, wherein performing Gabor filtering on the image of the screen to be detected to obtain a plurality of Gabor filtered images (Hawthorne, col. 11, lines 47-55, multiple directional Laplacian filtering. Kim, Figs. 5&6A, directional Gabor filtering), includes: performing Gabor filtering in a first direction and a second direction on the image of the screen to be detected to obtain a first Gabor filtered image and a second Gabor filtered image, respectively, wherein the first direction is perpendicular to the second direction (both Hawthorne and Kim discloses filtering in horizontal and vertical directions), a wavelength of a Gabor filter for obtaining the first Gabor filtered image is a number of image pixels between centers of adjacent sub-pixels of the screen to be detected in the first direction, a wavelength of a Gabor filter for obtaining the second Gabor filtered image is a number of image pixels between centers of adjacent sub-pixels of the screen to be detected in the second direction (Kim, Fig. 5, pg. [0084]-[0090]).

Regarding claim 4, Hawthorne in view of KIM discloses the method according to claim 1, wherein segmenting the fused image by using different gray thresholds, includes: performing threshold segmentation on the fused image based on each of the different gray thresholds to obtain a plurality of binary images in one-to-one correspondence with the different gray thresholds (Hawthorne, col. 12, lines 34-41, “sub-stantially unique range of pixel values in the histogram preferably identifies each OOI. After OOIs have been determined, each OOI in the image is binarized, based upon a pixel threshold”), and wherein performing defect detection according to Hawthorne, Fig. 10, e.g., filtered image 970 contains defect regions 940 and 1090); obtaining an outer bounding polygon of each defect region (Hawthorne, Fig. 10, a bounding box for each defect region in 970); performing clustering calculation on the outer bounding polygon to obtain at least one defective image pixel (Hawthorne, Fig. 10, clustering of the bounding boxes in 970); and performing defect determination on the at least one defective image pixel to obtain a category of the at least one defective image pixel (Hawthorne, Fig. 10, Mura defect 940).

Claims 10-12, 18 and 19 have been analyzed and are rejected for the reasons outlined above regarding claims 1-2, 4, 1 and 1, respectively. Hawthorne’s system is computer-based (Fig. 4B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hawthorne (US 5,917,935) in view of KIM (US 2016/0212363), and further in view of Le (US 2009/0196489).  

Regarding claim 3, Hawthorne in view of KIM discloses the method according to claim 2, but fails to disclose wherein performing image fusion on the plurality of Gabor filtered images to obtain a fused image includes: performing image fusion on the first Gabor filtered image and the second Gabor filtered image by a square fusion method represented by the recited formula. 
pg. [0027]).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Le with that of Hawthorne to yield the invention as described in claim 3. This combination (modification) could be made using known methods with no changes to the operating principles of any of the references to produce predictable results.

Allowable Subject Matter
Claims 5-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666